2019 IL App (3d) 170302

                                 Opinion filed May 2, 2019
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2019

     THE PEOPLE OF THE STATE OF             )     Appeal from the Circuit Court
     ILLINOIS,                              )     of the 14th Judicial Circuit,
                                            )     Henry County, Illinois.
           Plaintiff-Appellee,              )
                                            )     Appeal No. 3-17-0302
           v.                               )     Circuit No. 16-CF-44
                                            )
     CARL S. HANSEN,                        )
                                            )     Honorable Jeffrey W. O’Connor,
           Defendant-Appellant.             )     Judge, Presiding.
     _____________________________________________________________________________

            PRESIDING JUSTICE SCHMIDT delivered the judgment of the court, opinion.
            Justices Holdridge and Lytton concurred in the judgment and opinion.

                                                 OPINION

¶1          Subsequent to a bench trial, the trial court found defendant, Carl Hansen, guilty of

     aggravated fleeing or attempting to elude a peace officer in violation of section 11-204(a) of the

     Illinois Vehicle Code (Code). 625 ILCS 5/11-204.1(a)(1) (West 2014). Defendant appeals his

     conviction, claiming the State did not prove his guilt beyond a reasonable doubt when it was not

     shown that law enforcement activated red or blue flashing lights in an effort to stop his vehicle as

     required by the statute. We affirm.

¶2                                               I. FACTS
¶3          On January 28, 2016, the State charged defendant by information with one count of

     aggravated fleeing or attempting to elude a peace officer (id.) and several other related traffic

     violations.

¶4          On October 13, 2016, the case proceeded to a bench trial. At trial, Deputy Joseph Femali

     of the Henry County Sheriff’s Department testified. On November 26, 2015, Femali initiated a

     traffic stop on the 300 block of East Court Street, also known as Route 81, in Henry County.

     Femali established that he was in uniform, driving a black, fully marked squad car with lights on

     top that were flashing red and blue. Deputy Corey Hixson of the Henry County Sheriff’s

     Department saw Femali conducting the stop and pulled in behind Femali’s squad car to assist.

     Femali stated that Hixson’s squad car’s emergency lights were on while assisting with the stop.

     Hixson testified that he was in uniform, driving a white, marked squad car with a light-emitting

     diode (L.E.D.) bar on top of the vehicle. He did not testify to the color of his squad car’s

     emergency lights.

¶5          Hixson was observing traffic from his squad car while Femali was conducting the stop.

     Hixson watched a red Dodge passenger vehicle heading eastbound on Route 81 drive by Femali

     during the stop. Hixson believed the Dodge had not given Femali sufficient room to conduct the

     traffic stop in violation of Scott’s Law. Id. § 11-907. Dash cam video from Femali’s squad car

     showed the Dodge passing by him. The reflection of Femali’s squad car’s flashing red and blue

     lights were clearly recognizable in the dash cam footage. Hixson’s squad car can be seen in the

     footage, without its emergency lights activated, beginning the pursuit of the Dodge. He initiated

     the pursuit of the Dodge to “make the driver aware that if you got someone—an emergency

     vehicle on the side of the road, *** make sure you give them plenty of room.”




                                                    2
¶6          A short time after Hixson initiated the pursuit, he activated his forward emergency lights

     to maneuver around traffic separating him and the Dodge. The traffic pulled off to the shoulder

     allowing Hixson to pass and reestablish visual contact with the Dodge. Hixson then extinguished

     his emergency lights and accelerated to “catch up to the vehicle.” Once within range, Hixson

     activated his forward radar. The Dodge was traveling at 70 miles per hour in a 55-mile-per-hour

     zone. Hixson flipped on all the squad cars lights; “everything [was] lit up.” He closed the

     distance to within approximately three car lengths of the Dodge. He then activated his siren.

¶7          Hixson further described the lights on his squad car to the court: “[y]eah I [had] *** my

     wigwags in the front and rear activate[d] when I flipped the full switch all the way on. I [had] my

     L.E.D. light bar, which also has takedowns that flash too. All [of] that was illuminated.”

¶8          The Dodge began to accelerate away from Hixson once the emergency lights and siren on

     his squad car were activated. The Dodge reached speeds varying between 85 and 90 miles per

     hour during the pursuit. The Dodge traveled at those speeds for approximately two miles on

     Route 81 while Hixson had his lights and siren engaged. During the pursuit, other traffic on the

     roadway pulled off to the side or stopped to let the vehicles pass. During closing arguments,

     defendant’s attorney claimed that “[i]t wasn’t the defendant causing these people to have to pull

     over because he was [not] creating a dangerous situation for them.” The Dodge eventually came

     to a stop at which time Hixson made contact with defendant.

¶9          Defendant testified at trial. He stated that he saw the squad cars during the initial stop and

     “thought [he] went over a little bit[]” to “give them the room they need[ed].” He went on to

     explain that it was loud inside of his vehicle because of a detached exhaust system and the

     elevated volume at which he was playing his music. Defendant asserted, “I heard sirens, so I




                                                      3
       leaned up to look in the mirror, and that’s when I recognized the cop was behind me.” Defendant

       further explained the moment he realized Hixson was behind him.

                             “Q. Okay. And do you remember, was there anything that

                      the vehicle was doing; lights, siren, anything?

                             A. Sirens I heard over the music that I was listening to.

                             Q. And that caused you to look in the rear-view or side-

                      view mirror?

                             A. Side-view.

                             Q. And what else did you see?

                             A. I just seen Hixson.

                             Q. Okay. And were there lights going?

                             A. Yes.”

¶ 10          The trial court found defendant guilty of aggravated fleeing or eluding. The court also

       found Hixson “had all his lights and whistles running” while in pursuit of defendant. Defendant’s

       motion to reconsider was denied. Defendant appealed.

¶ 11                                            II. ANALYSIS

¶ 12          When considering a challenge to the sufficiency of the evidence, a reviewing court must

       determine, viewing the evidence in the light most favorable to the State, whether any rational

       trier of fact could have found the essential elements of the crime beyond a reasonable doubt.

       People v. Wright, 2017 IL 119561, ¶ 70. “[I]t is not the function of this court to retry the

       defendant.” People v. Evans, 209 Ill. 2d 194, 209 (2004). In weighing evidence, the trier of fact

       need not disregard inferences which flow naturally from the evidence before it, nor need it search

       out all possible explanations consistent with innocence and raise them to a level of reasonable


                                                       4
       doubt. People v. Jackson, 232 Ill. 2d 246, 281 (2009). The trial court’s judgment will not be

       reversed unless the evidence is so unreasonable, improbable, or unsatisfactory that there remains

       a reasonable doubt as to defendant’s guilt. Wright, 2017 IL 119561, ¶ 70.

¶ 13          Section 11-204(a) of the Code provides, in pertinent part:

                      “Any driver or operator of a motor vehicle who, having been given

                      a visual or audible signal by a peace officer directing such driver or

                      operator to bring his vehicle to a stop ***. The signal given by the

                      peace officer may be by hand, voice, siren, red or blue light.

                      Provided, the officer giving such signal shall be in police uniform,

                      and, if driving a vehicle, such vehicle shall display illuminated

                      oscillating, rotating or flashing red or blue lights which when used

                      in conjunction with an audible horn or siren would indicate the

                      vehicle to be an official police vehicle.” 625 ILCS 5/11-

                      204(a) (West 2014).

¶ 14          Defendant contends since the State failed to specify whether the lights activated by

       Hixson were “red or blue lights” as required by section 11-204(a), there is insufficient evidence

       to show that Hixson gave the statutorily required visual signal to stop. However, “[p]ursuant to

       section 11-204(a), the purpose of requiring use of a vehicle’s ‘illuminated oscillating, rotating or

       flashing red or blue lights’ with a siren is so that they ‘would indicate the vehicle to be an official

       police vehicle.’ ” People v. Brown, 362 Ill. App. 3d 374, 379 (2005). The only question before us

       is whether it can be inferred, based on the evidence, whether the lights used satisfied the statute,

       in that they were “oscillating, rotating or flashing red or blue lights which when used in




                                                         5
       conjunction with an audible horn or siren would indicate the vehicle to be an official police

       vehicle.” 625 ILCS 5/11-204(a) (West 2014).

¶ 15          Defendant relies on People v. Murdock, 321 Ill. App. 3d 175 (2001), and People v.

       Williams, 2015 IL App (1st) 133582, to support his argument that the State provided insufficient

       evidence. In Murdock, the State presented no evidence as to whether the officer pursuing the

       defendant was in uniform. Murdock, 321 Ill. App. 3d at 176. The reviewing court overturned

       defendant’s conviction for aggravated fleeing. Id. at 176-77. The court found the State’s failure

       to establish that the officer was in uniform fatal to its charge of aggravated fleeing. Id. In

       Williams, the evidence established that the officer was in civilian clothing. Williams, 2015 IL

       App (1st) 133582, ¶ 3. The court found Murdock to be controlling and reversed the defendant’s

       conviction for aggravated fleeing. Id. ¶ 10. While we agree with the language in Murdock and

       Williams that “ ‘[w]e are not free to rewrite the language of the legislature, which speaks for

       itself[,]’ ” (Williams, 2015 IL App (1st) 133582, ¶ 11 (quoting Murdock, 321 Ill. App. 3d at

       177)) it was established at trial that Hixson was in uniform making these cases factually

       distinguishable. We find People v. Brown, 362 Ill. App. 3d 374, applicable to the instant case. In

       Brown, the reviewing court dismissed the same argument presented by defendant; that the statute

       was not met where the evidence failed to establish that the officer displayed red or blue lights

       while attempting to curb the defendant’s vehicle. See Brown, 362 Ill. App. 3d at 379. The officer

       testified he was driving a marked squad car and engaged the vehicle’s siren and emergency lights

       when he pursued the defendant. Id. Although the officer did not testify that the emergency lights

       were red or blue, the court concluded that it reasonably could be inferred that the officer

       activated the squad car’s “illuminated oscillating, rotating or flashing red or blue lights” during

       the pursuit, clearly giving the defendant a visual sign to bring his vehicle to a stop. Id.


                                                         6
¶ 16          In the matter sub judice, Hixson testified that his squad car’s emergency lights were

       illuminated during the pursuit. Hixson was in uniform and driving a marked squad car. Multiple

       vehicles, other than defendant’s, pulled to the side of the road or stopped for Hixson prior to and

       during the pursuit. Defendant admitted that when he looked in his side-view mirror, he saw the

       lights of the squad car in conjunction with hearing the siren and “recognized [a] cop was behind

       [him].” Defendant’s attorney astutely pointed out during proceedings that other vehicles on the

       road did not pull over because of any reckless behavior on the part of defendant. The natural

       inference from this is that the vehicles pulled over because Hixson activated his red and blue

       emergency lights. Femali testified that the emergency lights on his squad car were red and blue.

       This was supported by the video played at trial. It was established that Hixson and Femali

       worked for the same law enforcement department. The trial court found that Hixson had “all his

       lights and whistles running” during the pursuit. The foregoing evidence establishes that Hixson

       gave defendant a sufficient visual sign indicating the vehicle Hixson was driving was an official

       police vehicle.

¶ 17          Consequently, the trial court reasonably inferred from all of the evidence in the record

       that the emergency lights on Hixson’s squad car satisfied the statute, in that they were

       “oscillating, rotating or flashing red or blue lights which when used in conjunction with an

       audible horn or siren would indicate the vehicle to be an official police vehicle.” 625 ILCS 5/11–

       204(a) (West 2014). We find the evidence sufficient to support defendant’s conviction for

       aggravated fleeing or attempting to elude a peace officer.

¶ 18                                         III. CONCLUSION

¶ 19          For the reasons stated above, we affirm the judgment of the circuit court of Henry

       County.


                                                       7
¶ 20   Affirmed.




                   8